Citation Nr: 1731365	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  13-28 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1968 to May 1970, to include service in the Republic of Vietnam.  The Veteran's decorations for his active service include a Combat Infantryman Badge (CIB). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.


FINDING OF FACT

Bilateral hearing loss disability is etiologically related to acoustic trauma sustained in active service.


CONCLUSION OF LAW

Bilateral hearing loss disability was incurred in active service.  38 U.S.C. §§ 1110, 5107(b) (2016); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has bilateral hearing loss disability as a result of acoustic trauma sustained in active service.  Specifically, the Veteran reports that he has experienced difficulty hearing and understanding people since his service in Vietnam.  He described in-service noise exposure due to being in the infantry and around artillery.  In addition, the Veteran stated that he had negligible noise exposure from working as a teacher after service, and he denied recreational noise exposure.  

A review of the Veteran's DD Form 214 shows a military occupational specialty (MOS) of Light Weapons Infantryman.  The Veteran was awarded the CIB, which is indicative of service in combat operations, and military personnel records also note his participation in the Tet Offensive.  Therefore, the Board concedes the Veteran's exposure to acoustic trauma during active service. 

Service treatment records are silent for complaints of, treatment for, or diagnosis of bilateral hearing loss disability while the Veteran was in active service.  In May 1970, the Veteran was afforded a separation examination.  Results of audiometric testing did not demonstrate bilateral hearing loss disability for VA compensation purposes.  On clinical examination, the Veteran's ears were deemed normal.  However, review of audiometric test results from examination at enlistment, in June 1968, reflects that the Veteran's hearing acuity decreased during service.  In addition, the Veteran has stated that he first experienced symptoms of hearing loss during active service and that his symptoms have continued since that time.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board finds the Veteran to be credible in his reports regarding the onset and symptomatology of his hearing loss.

On VA examination in August 2011, the Veteran was shown to have bilateral sensorineural hearing loss for VA compensation purposes.  The examiner opined that the Veteran's hearing loss more likely than not occurred after his period of service and was not related to noise exposure during service, as the Veteran's audiometric testing results at discharge were within normal limits.  Although the examiner noted a "slight" threshold shift in the Veteran's hearing acuity from enlistment to discharge, the examiner reiterated that the Veteran's audiological evaluation at discharge remained within normal limits across the test range.  The examiner also cited the absence of complaints of hearing loss in the Veteran's service treatment records.  

At a September 2013 VA examination, the examiner diagnosed bilateral hearing loss disability for VA compensation purposes and opined that it was not as likely as not caused by or a result of military service.  In support of that opinion, the examiner explained that results of the Veteran's audiometric testing at discharge did not meet VA's criteria for hearing loss disability, though the Veteran's hearing had "significantly declined" in both ears during the course of his active duty.  The examiner cited the Veteran's denial of hearing loss or ear problems at discharge and the absence of any complaints of hearing loss prior to 2011.  Finally, the examiner noted that there were no complaints or continuity of complaints of hearing loss shortly after separation from service, and that scientific evidence did not support delayed onset or delayed exacerbation of hearing loss due to past noise exposure.  

The Board finds the August 2011 and September 2013 VA opinions inadequate with regard to the etiology of the Veteran's bilateral hearing loss disability.  First, the absence of documentation of treatment for or complaints of hearing loss during and after service cannot serve as the basis of a negative etiology opinion.  In addition, the VA examiners did not adequately consider the Veteran's lay statements regarding symptomatology or address the significance of the documented decrease in his hearing acuity during service.  As the VA opinions are inadequate, they cannot serve as the basis of a denial of entitlement to service connection. 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).  Here, the Veteran is competent to identify decreased hearing acuity, and his statements in this regard are credible.

In sum, the Veteran has a current diagnosis of bilateral hearing loss disability for VA compensation purposes, and the Board concedes that the Veteran was exposed to acoustic trauma during active service.  The Veteran has also competently and credibly reported that he first experienced hearing loss during service and that it has continued since that time.  While there are medical opinions of record indicating that the Veteran's current bilateral hearing loss disability is not related to his noise exposure in active service, those opinions are inadequate and therefore cannot serve as the basis of a denial of entitlement to service connection. 

Accordingly, the Board finds that the evidence for and against the claim of entitlement to service connection for bilateral hearing loss disability is at least in equipoise.  Therefore, reasonable doubt must be resolved in favor of the Veteran, and entitlement to service connection for bilateral hearing loss disability is warranted.  38 U.S.C. § 5107(b) (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.  



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


